Earl Warren: Number 158, Brotherhood of Railroad Trainmen et al., petitioners versus John V. O'Connell et al. Mr. Elkind.
Arnold B. Elkind: May it please the Court, Chief Justice Warren. If the Court will indulge me by looking at the title of the proceedings before the Court, there are some matters which it's incumbent upon me to call to the attention of the Court since they may in the Court's mind be relevant to the issue of constitutional power to hear argument in the case or at least to decide the case. A title that reads Brotherhood of Railroad Trainmen, an Unincorporated Association, that should be correctly stated in terms of the contemporary events, the United Transportation Union, an Unincorporated Association. And reading down through the respondents, the Court will find that the Switchmen's Union of North America, AFL-CIO is a respondent in the original proceeding and also that the Order of Railway Conductors and Brakemen are respondents. Those two responding unions have now merged with the Brotherhood of Railroad Trainmen.
William J. Brennan, Jr.: Well is that the case here then?
Arnold B. Elkind: I wish there were because --
William J. Brennan, Jr.: How can there be, this has to do with membership in what, now they're all members of the same organization?
Arnold B. Elkind: That's correct, Your Honor.
William J. Brennan, Jr.: Well then, do we have any case here at all?
Arnold B. Elkind: I would like to address myself to the -- I don't want to say yes but there is a serious question. I don't want to say no.
William J. Brennan, Jr.: Do I understand that the merger, the four unions, aren't there four?
Arnold B. Elkind: There are four unions, yes.
William J. Brennan, Jr.: And what's the surviving?
Arnold B. Elkind: The other union of the engineers.
William J. Brennan, Jr.: The engineers, and what's the name of the new one? United Trans --
Arnold B. Elkind: United Transportation Union.
William J. Brennan, Jr.: Now, they're all members of the same union?
Arnold B. Elkind: The four are.
William J. Brennan, Jr.: Four are, now we have a five here whether --
Arnold B. Elkind: And the Engineers Union.
William J. Brennan, Jr.: Yes.
Arnold B. Elkind: The only Union that is not a part of the UTU has filed a brief amicus curiae with the position.
William J. Brennan, Jr.: No, but as to the unions before us, the issue as I understood it was whether it satisfied the requirement of the union shop clause that one is a member of the Switchmen rather than the Railroad Trainmen.
Arnold B. Elkind: That was the question.
William J. Brennan, Jr.: That was the question, and now the situation is that both -- one of them was formerly switchmen, one was formerly trainmen are now members of the same union and how can there be an issue here?
Byron R. White: Well who got -- did anybody get fired for not joining? Did anybody have to join the union that he didn't want to?
Arnold B. Elkind: No but the union had an agreement with the Erie Lackawanna Railroad and there is in existence a judgment in the U.S. District Court affirmed through the Court of Appeals which holds that agreement to be void, invalid and of no effect. And it's on --
William J. Brennan, Jr.: Well, I know but wouldn't this be a question of mootness? You know what -- this is a federal case, isn't it?
Arnold B. Elkind: It is.
William J. Brennan, Jr.: And if it's moot, of course we wipe out everything, the whole slate is wiped out clean all the way back to the beginning.
Arnold B. Elkind: Including the original --
William J. Brennan, Jr.: Everything.
Byron R. White: But do you still have the same -- I suppose is a -- that the fourth union is the fireman and engineman?
Arnold B. Elkind: They are the fourth, yes.
Byron R. White: Yes and the fireman and the engineers have a little thing going between them, don't they?
Arnold B. Elkind: That's right, Judge White.
William J. Brennan, Jr.: But they're not here.
Arnold B. Elkind: No, they filed briefs.
Byron R. White: No but this union, this surviving union has this issue still a live issue with the engineers.
Arnold B. Elkind: That is --
Byron R. White: Because this surviving union has fireman and engineman in it?
Arnold B. Elkind: Right.
Byron R. White: And this -- and they would like to enforce the agreement they have with the Erie Lackawanna with respect to the engineers.
Abe Fortas: Except that the engineers are not parties here, aren't they?
Arnold B. Elkind: They are not.
Byron R. White: But this is a very unusual.
Arnold B. Elkind: It's very unusual situation. Unfortunately --
Abe Fortas: And has the respondent filed, I notice you filed just few days ago telling us about these events, has the respondent there replied to your finding?
Arnold B. Elkind: No, perhaps it would be appropriate if he were heard. I don't know quite what his position would be but I -- perhaps the Court would want to know preliminarily what Mr. Leibik's position is here. It was obviously brought --
Byron R. White: Unless there's a suit for damages also?
Arnold B. Elkind: There were no -- there was no suit for damages but there were no damages.
Byron R. White: What were the damages based in claim for damages based on?
Arnold B. Elkind: Well there were none entered, the judge does not provide for any damages in any event.
William O. Douglas: Mr. Elkind, doesn't the case of controversy requirement means that it has got to be a controversy between litigants before the Court?
Arnold B. Elkind: That's why the Court -- it matter to the Court's attention.
William O. Douglas: Well if you haven't, it would have been called to your attention.
Arnold B. Elkind: And the only point I would like to make in addition to those that have been averted to by the court on this constitutional question is that we have the strange situation in the Railway Labor Act that a railroad will be subject to a fine or a criminal penalty if they enter into this kind of an agreement and it was approximately 15 years as far as I can make out before a strict union shop agreement was finally worked out between labor and management, now here we are and on the very eve of having the issue adjudicated. Apparently we've lost our adversary position. There is nobody --
William J. Brennan, Jr.: That's a constitutional question, is it?
Arnold B. Elkind: There is nobody -- yes it is I think. There is nobody here as far as I know to argue on the other side unless Mr. Leibik who appears here for the respondent as appearing for them and unless he claims that they have an individual right not to pay -- not to pay dues under union shop -- under the union shop agreement that was made here. I don't know whether that's his position or not. Otherwise there is no --
Earl Warren: What do you argue to us, that this is or is not a case of controversy within the Constitution?
Arnold B. Elkind: My clients, the UTU and the engineer's unions are all the five operating unions that are affected by this agreement would like this issue to be resolved. That is the reason why I am here. They would like the -- they would like to have the -- that the only reason why there should be any deviation from a strict union shop as to accommodate the realities of intercraft transfers so that the only appropriate situation for such a provision would be where there is both an engineer's contract on the property and a UTU contract and there in those -- in that situation, we would like to see the intercraft mobility accommodated.
Earl Warren: I'm sure that's true but as a legal proposition, what do you argue to us that it is or is not a case of controversy?
Arnold B. Elkind: Well, I would say that there is not a -- I would have to admit that technically speaking, there does not appear to be a controversy. I have not heard anyone arguing on behalf of the other side and that by my standards is basic to a controversy.
Earl Warren: But you suggest that the counsel maybe counsel for the other side would state his position on this particular matter, would you mind doing it?
Arnold B. Elkind: Yes, I am now.
Earl Warren: Let's say that you can agree.
David L. Uelmen: Mr. Chief Justice and may it please the Court. As of January 1, 1969, we have no independent clients having continuing interest in this litigation. There are no damage claims pending. We received injunctive relief prior to the effective date of the agreements here in question and we would ask this Court to consider the matter on the record and on the brief submitted.
Earl Warren: Well, well but what is your position as to whether there is a case or controversy here within our jurisdiction?
David L. Uelmen: We represent the United Transportation Union because the Order of Railway Conductors and Brakemen and Switchmen's Union of North America has now been merged into United Transportation Union and we do not believe there is a judicial controversy before this Court.
William O. Douglas: Where does this -- a man John V. O'Connell come out? He was -- you represent him?
David L. Uelmen: Yes. They have no continuing interest simply because there were no damages alleged in the complaint on behalf of any individual. There are no damages incurred of course because we did receive injunctive relief prior to the effective date of this agreement.
Earl Warren: It would appear that both of you agree that there isn't a case or controversy here.
Arnold B. Elkind: Now I might say this, Mr. Chief Justice and members of the Court that in the next case that is to be heard which arose from the Seventh Circuit, there is a variation in the fact pattern and that it is claimed as I understand it that there is a damage claim outstanding and that therefore the Court may very well find that there is a justiciable controversy in that other case and so that we could perhaps get to the main issue in the Seventh Circuit case. But as the matter stands now, I assume that if the case is treated as moot, that the original judgment will be vacated in the District Court in any event.
Earl Warren: And does counsel agree to that too?
David L. Uelmen: Yes, certainly.
Earl Warren: Yes, very well.
Arnold B. Elkind: Thank you.
Earl Warren: That matter will be submitted then.